ROBERT L. BLAND, Judge.
On the evening of March 5, 1942, claimant, Ora Smith, of East Liverpool, Ohio, was driving his Ford automobile on state route No. 23, in Tyler county, West Virginia. There was a heavy snowfall on the highway. Roy L. Ullom, an employee of the state road commission, was engaged in removing this snow from the road. For the purpose of doing this work he was operating state road commission grader No. 634-20. Claimant’s automobile was following this grader. From time to time it was necessary for the grader to back a few feet to get a better start in order to remove the snow. On one of these occasions the rear wheel of the grader hit the front end of claimant’s car. It appears from the record, however, that claimant’s car had stopped and was in a stationary position at the time it was hit by the grader. As a result of the accident claimant’s vehicle was damaged to such extent that he was obliged to expend the sum of $15.91 for new parts and expense of repairs. He made claim upon the state road commission for this amount. The state road commission prepared a record of his claim and the same was referred to and filed in the court of claims on June 17,1942. The payment of this amount is recommended by the state agency concerned and approved by the attorney general. Since it appears from this record that the driver of the grader was responsible for the accident, the claim is a proper one for an award.
An award is, therefore, made in favor of claimant Ora Smith for the sum of fifteen dollars and ninety-one cents (15.91).